DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following office action is in response to the applicant’s amendment filed on October 26,
2021.
The applicant’s amendments to claims 1-3, 5-11, and 13-16 have been acknowledged.
The applicant’s amendment to claim 16 has been acknowledged and is persuasive therefore the claim objection has been withdrawn.
The applicant’s amendment to claim 1 has necessitated a new grounds of rejection under 35
USC § 103 below.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/EP2017/081943, filed 12/8/2017, and Provision Application No. 62433051, filed 12/12/2016, is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Merdes et al. NPL 2001 (“Locating a catheter transducer in a three-dimensional ultrasound imaging field”), and further in view of Machtey et al. (US20110112403A1) and Troesken et al. (US20090281419A1).
Regarding Claim 1, Merdes et al. hereinafter Merdes discloses A system for performing a medical procedure in a region of interest of a patient (Fig. 4, Abstract – “real-time three-dimensional (3-D) ultrasound imaging has the potential to provide a safe means for tracking catheter position in 3-D while simultaneously imaging the heart's anatomy”), the system comprising:

    PNG
    media_image1.png
    369
    351
    media_image1.png
    Greyscale

an interventional medical device insertable into the region of interest (Fig. 4 – catheter, Abstract – “real-time three-dimensional (3-D) ultrasound imaging has the potential to provide a safe means for tracking catheter position in 3-D while simultaneously imaging the heart's anatomy”, therefore the region of interest is the heart);
a sensor attached to a portion of the interventional device (Fig. 5 - ultrasound transducer on the tip of the catheter),

    PNG
    media_image2.png
    346
    360
    media_image2.png
    Greyscale

Conversely Merdes does not teach the sensor configured to convert an ultrasonic wave received from an ultrasound imaging probe to a corresponding electrical radio frequency (RF) signal,
a wireless receiver positioned outside the region of interest, the wireless receiver configured to receive the corresponding electrical RF signal; and 
a processor configured to determine the location of the sensor within the region of interest based on the corresponding electrical RF signal received by the wireless receiver.
However Machtey et al. hereinafter Machtey discloses the sensor configured to convert an ultrasonic wave received from an ultrasound imaging probe to a corresponding electrical radio frequency (RF) signal (Para [0128] – “According to some embodiments of the present invention, one or more wireless ultrasound sensors inside and/or outside the body receive ultrasound signals and convert them to radiofrequency (RF) signals for transmission”, Para [0016] – “Optionally, said method uses only non-imaging ultrasound.”, therefore imaging ultrasound is used and non-imaging ultrasound is an option),
a wireless receiver positioned outside the region of interest (Para [0128] – “The sensors transmit the RF signals to one or more RF receivers connected to a control and processing unit”), the wireless receiver configured to receive the corresponding electrical RF signal (Para [0128] – “The sensors transmit the RF signals to one or more RF receivers connected to a control and processing unit. Optionally, the sensors transmit the RF signals at a plurality of RF frequencies, thus allowing the RF receivers to distinguish between different transmitting sensors.”, therefore because the receivers distinguish between different frequencies it is interpreted the receivers are configured to receive the electrical RF signal); and 
Merdes and Machtey are both analogous arts considering they are both in the field of positon determination using ultrasound.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merdes to incorporate the conversion of ultrasound to RF signals of Machtey to achieve the same results. One would have motivation to combine because “display is provided showing one or more of fetal movement (e.g., position and/or vector), contractions, fetal heart rate (e.g., extracted using the above methods) and/or other birth related and/or pregnancy related data” (Para [0131]), therefore it allows one to see any positional changes inside the body).
Conversely Merdes and Machtey do not teach a processor configured to determine the location of the sensor within the region of interest based on the corresponding electrical RF signal received by the wireless receiver.
However Troesken et al. hereinafter Troesken discloses a processor configured to determine the location of the sensor within the region of interest based on the corresponding electrical RF signal received by the wireless receiver (Para [0007] – “The key idea of the present invention is providing a medical instrument with a transponder which, for example, is utilized in well known RFID tags. The transponder antenna receives the electromagnetic radiation emitted from the transmission unit and thereby it itself is excited to transmit electromagnetic radiation. The transponder thus transmits the localisation signal as electromagnetic radiation without any cable connection. From the localisation the evaluation unit determines the spatial position and/or orientation of the medical instrument”, Para [0023] – “The key idea of the invention is to equip a medical instrument, e.g. an intravascular catheter, a guidance wire or a biopsy needle with an active or passive RFID tag of a conventional type in order to thus enable determining the spatial position and/or orientation of a medical instrument, preferably based upon the phase relation of the localisation signal generated by the RFID tag at a stationary site of reception”, therefore it is interpreted because RFID tags are used that the signal transmitted is an RF signal, Para [0009] – “On this side range, the localisation signal is transmitted without any cable connection, i.e. wireless, to the evaluation unit for determining the position”, therefore the evaluation unit received the signal wirelessly, Para [0013] – “the precise position of the transponder and thus of the medical instrument within the space can be computed thereof by means of the evaluation unit”, therefore the evaluation unit is interpreted as a processor).
Merdes and Troesken are both analogous arts considering they are both in the field of determining the position of an interventional medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merdes to incorporate the wireless determination of a location of Troesken to achieve the same results. One would have motivation to combine because “The prior art system bears a disadvantage in that the localisation element is linked through a cable to the evaluation unit.”(Para [0004]), “The transponder thus transmits the localisation signal as electromagnetic radiation without any cable connection” (Para [0007]).  Therefore Troesken overcomes the disadvantage of the prior art.
Regarding Claim 10, Merdes, Machtey, and Troesken disclose all the elements of the claimed invention as cited above in claim 1.
Conversely Merdes does not teach wherein the sensor is an active sensor, configured to actively transmit the electrical RF signal to the wireless receiver.
wherein the sensor is an active sensor, configured to actively transmit the electrical RF signal to the wireless receiver (Para [0011] – “Alternatively, with the inventive system, the transponder may be configured as an active transponder”, Para [0018] – “The transponder transmits the sensor signal in wireless mode as an analogue or digital signal”, Para [0023] – “The key idea of the invention is to equip a medical instrument, e.g. an intravascular catheter, a guidance wire or a biopsy needle with an active or passive RFID tag of a conventional type in order to thus enable determining the spatial position and/or orientation of a medical instrument”, therefore RF signals are used).
Merdes and Troesken are both analogous arts considering they are both in the field of determining the position of an interventional medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merdes to incorporate the active sensor of Troesken to achieve the same results. One would have motivation to combine because “It is of advantage that the localisation element of the inventive system can be produced at very low cost, because RFID tags are mass products that can be adapted at low expenditure to be suitable for the inventive application.”(Para [0008]).
Regarding Claim 11, Merdes, Machtey, and Troesken disclose all the elements of the claimed invention as cited above in claims 1 and 10.
	Conversely Merdes does not teach an active circuit configured to receive the RF signal from the active sensor and transmit the electrical RF signal to the wireless receiver, the active circuit configured to be powered by a power source independent of the active sensor.
	However Troesken discloses an active circuit configured to receive the RF signal from the active sensor (Para [0029] – “Radiation 4 is captured by localisation elements 2 and 2′. The localisation elements 2 and 2′ each are comprised of a transponder which is excited by the captured radiation 4 so  and transmit the electrical RF signal to the wireless receiver (Para [0009] – “Once the circuit is activated, it transmits (high-frequency) electromagnetic radiation on the one hand, for example by modulating the field radiated from the transmission unit (by load modulation). Owing to the modulation, the electromagnetic radiation transmitted from the transponder lies within a side range of the radiation from the transmission unit”, Fig. 1 reproduced above shows signals being received wirelessly from the transponders to the receivers (6, 7, 8), Para [0023] – “Moreover, the RFID tag can be utilized for wireless transmission of sensor signals from a sensor element also integrated into the medical instrument”, therefore RF signals can be used), the active circuit configured to be powered by a power source independent of the active sensor (Para [0011] – “Alternatively, with the inventive system, the transponder may be configured as an active transponder, a battery being provided to supply power to the circuit”, Para [0018] – “the transponder is connected at least to one sensor element”, the sensor element being analogous to the active sensor, based on Para [0018] the transponder which comprises the active circuit is merely connected to the sensor therefore they are separate and distinct elements, as cited above Para [0011] discloses a battery to power the active circuit and not specifically to the sensor therefore the power source of the circuit is independent from the sensor) .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merdes to incorporate the active sensor of Troesken to achieve the same results. One would have motivation to combine because “It is of advantage that the localisation element of the inventive system can be produced at very low cost, because RFID tags are mass products that can be adapted at low expenditure to be suitable for the inventive application.”(Para [0008]).
Regarding Claim 12, Merdes, Machtey, and Troesken disclose all the elements of the claimed invention as cited above in claims 1, 10, and 11.
Conversely Merdes does not teach wherein the power source comprises a battery.
However Troesken discloses wherein the power source comprises a battery (Para [0011] – “Alternatively, with the inventive system, the transponder may be configured as an active transponder, a battery being provided to supply power to the circuit”).
Merdes and Troesken are both analogous arts considering they are both in the field of determining the position of an interventional medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merdes to incorporate the active circuit of Troesken to achieve the same results. One would have motivation to combine because “It is of advantage that the localisation element of the inventive system can be produced at very low cost, because RFID tags are mass products that can be adapted at low expenditure to be suitable for the inventive application.”(Para [0008]).
Regarding Claim 13, Merdes, Machtey, and Troesken disclose all the elements of the claimed invention as cited above in claims 1, 10, and 11.
wherein the active circuit is positioned in a handle or a hub of the interventional medical device.
	However Troesken discloses wherein the active circuit is positioned in a handle or a hub of the interventional medical device (Fig. 2 shows the circuit (12) being positioned inside the catheter).

    PNG
    media_image3.png
    267
    383
    media_image3.png
    Greyscale

Merdes and Troesken are both analogous arts considering they are both in the field of determining the position of an interventional medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merdes to incorporate the active circuit positioning of Troesken to achieve the same results. One would have motivation to combine because “It is of advantage that the localisation element of the inventive system can be produced at very low cost, because RFID tags are mass products that can be adapted at low expenditure to be suitable for the inventive application.”(Para [0008]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Merdes et al. NPL 2001 (“Locating a catheter transducer in a three-dimensional ultrasound imaging field”), in view of Machtey et al. (US20110112403A1), Troesken et al. (US20090281419A1), and further in view of Sharf (US 20040236193 A1).
Regarding Claim 2, Merdes Machtey, and Troesken disclose all the elements of the claimed invention as cited above in claim 1.
Conversely Merdes does not teach wherein the location of the sensor is determined based on (i) a known delay between the sensor receiving the ultrasonic wave and the wireless receiver receiving the corresponding electrical RF signal, and (ii) information about a transmit pattern of the ultrasound imaging probe.
However Sharf discloses wherein the location of the sensor is determined based on (i) a known delay between the sensor receiving the ultrasonic wave and the wireless receiver receiving the corresponding electrical RF signal, and (ii) information about a transmit pattern of the ultrasound imaging probe (Para [0007] – “In an exemplary embodiment of the invention, when the RF signal is detected, the relative or absolute time of arrival of the ultrasonic signs can be determined by measuring the relative time of arrival of the RF signal”, Para [0100] – “Various location determining methods are known in the art and may be used. For example, transmitter 204 can include three transmitters, each of which transmits an ultrasonic signal in turn to all probes. These signals may be the same and the probes need not differentiate between them, in some embodiments of the invention. Alternatively, they are differentiated, for example, by length, for example to assist in differentiation by controller 212. The time of flight at each probe is determined by controller 212 based on reception by receiver 206”, therefore it is interpreted the time of flight is determined to determine the location).
Merdes and Sharf are both analogous arts considering they are both in the field of positon determination using ultrasound.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merdes to incorporate the determination of position of Sharf to achieve the same results. One would have motivation to combine because “ultrasonic waves are utilized for ease of calculation of distances (e.g., relatively large differences in time of arrival), while the .
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Merdes et al. NPL 2001 (“Locating a catheter transducer in a three-dimensional ultrasound imaging field”), in view of Machtey et al. (US20110112403A1), Troesken et al. (US20090281419A1), and further in view of Härmä et al. NPL 2009 (“Surface Acoustic Wave RFID Tags”).
Regarding Claim 3, Merdes, Machtey, and Troesken disclose all the elements of the claimed invention as cited above in claim 1.
Conversely Merdes does not teach wherein the sensor is a passive sensor, and the electrical RF signal is received by the wireless receiver directly from the passive sensor.
However Härmä et al. hereinafter Härmä discloses wherein the sensor is a passive sensor, and the electrical RF signal is received by the wireless receiver directly from the passive sensor (Pg. 155 third bullet – “SAW tags thus have an inherent capability of functioning as sensors”, Pg. 146, 3. SAW RFID tags – “The principal characteristic of SAW tags is that their operation is based on microacoustics of piezoelectric crystals instead of semiconductor physics. The main advantage of these devices is their total passiveness: they do not require any DC power because they merely reflect the interrogation signal”, Fig. 1 shows radio waves received by the wireless receiver directly from the passive SAW RFID tag).

    PNG
    media_image4.png
    202
    486
    media_image4.png
    Greyscale


Merdes and Härmä are both analogous arts considering they are both in the field of sensing signals.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merdes to incorporate the passive sensor of Härmä to achieve the same results. One would have motivation to combine because “the main advantage of these devices is their total passiveness: they do not require any DC power”, (Pg. 146, 3. RFID SAW tags).
Regarding Claim 4, Merdes, Machtey, Troesken, and Härmä disclose all the elements of the claimed invention as cited above in claims 1 and 3.
Conversely Merdes does not teach wherein the passive sensor comprises a radio frequency identification (RFID) chip and at least one attached antenna.
However Härmä discloses wherein the passive sensor comprises a radio frequency identification (RFID) chip and at least one attached antenna (Pg. 155 third bullet – “SAW tags thus have an inherent capability of functioning as sensors”, Pg. 146 3. RFID SAW tags, this heading shows that the SAW tags are also RFID chips and Fig. 1 reproduced above shows an antenna attached).
Merdes and Härmä are both analogous arts considering they are both in the field of sensing signals.

Regarding Claim 5, Merdes, Machtey, Troesken and Härmä disclose all the elements of the claimed invention as cited above in claims 1, 3, and 4.
Merdes clearly teaches ultrasound signals were converted to radio frequency signals (Pg. 1445 left col. Para. 2 – “The position of the catheter transducer in the 3-D ultrasound field was found in terms of the ( ) coordinates used in the 3-D beam steering coordinate system illustrated in Fig. 1 [5]. The distance between the imaging transducer and an object in the scanned volume is defined as the range, r. The range was determined by measuring the time of flight, tr, of the line containing the largest RF signal and knowing the speed of sound (cmed), it is interpreted the ultrasound waves of the 3-D ultrasound field of Merdes are longitudinal waves)
Conversely Merdes does not teach a transition area configured to perform mode conversion by transforming the […] wave, […], to a corresponding surface acoustic wave; and
a surface acoustic wave (SAW) resonator having an electronic resonator circuit tuned to a resonance frequency for converting the surface acoustic wave to the electrical RF signal by resonating the SAW resonator at the resonance frequency.
However Härmä discloses a transition area configured to perform mode conversion by transforming the […] wave, […], to a corresponding surface acoustic wave (Pg. 146-147 bridging para. – “A reader emits an interrogation pulse, which is received by the tag antenna, directly connected to an IDT. The IDT transforms the electrical signal into a nano-scale surface acoustic wave, which is a mechanical wave of particle displacements”); and
a surface acoustic wave (SAW) resonator having an electronic resonator circuit tuned to a resonance frequency for converting the surface acoustic wave to the electrical RF signal by resonating the SAW resonator at the resonance frequency (Pg. 147 first para. – “The SAW pulse is partially reflected and partially transmitted by each of the so-called code reflectors, placed at precisely determined positions on the chip. These reflectors usually consist of one or a few narrow aluminum strips. The reflected SAW returning to the IDT thus carries a code based on the positions of the reflectors. In other words, this encoding method is based on the time delays of reflected pulses. It is known as time position encoding or pulse position modulation (PPM) and is described in further detail in section 3.3. When the train of reflected SAWs finally returns to the IDT, the acoustic signal is reconverted into an electrical form and retransmitted by the tag antenna”).
Merdes and Härmä are both analogous arts considering they are both in the field of sensing signals.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merdes to incorporate the passive sensor of Härmä to achieve the same results. One would have motivation to combine because “the main advantage of these devices is their total passiveness: they do not require any DC power”, (Pg. 146, 3. RFID SAW tags).
Regarding Claim 6, Merdes, Machtey, Troesken and Härmä disclose all the elements of the claimed invention as cited above in claims 1, 3, 4, and 5.
Conversely Merdes does not teach wherein the SAW resonator is configured to harvest energy from the surface acoustic wave when resonating at the resonance frequency, and wherin the harvested energy powers the RFID chip.
However Härmä discloses wherein the SAW resonator is configured to harvest energy from the surface acoustic wave when resonating at the resonance frequency, and wherin the harvested energy powers the RFID chip (Pg. 146 3. SAW RFID tags – “The principal characteristic of SAW tags is that their operation is based on microacoustics of piezoelectric crystals instead of semiconductor physics. The main advantage of these devices is their total passiveness: they do not require any DC power because they merely reflect the interrogation signal.”, therefore because their operation is based on microacoustics it is interpreted the energy is harvested from the microacoustics [SAW waves] to power the SAW RFID tag).
Merdes and Härmä are both analogous arts considering they are both in the field of sensing signals.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merdes to incorporate the passive sensor of Härmä to achieve the same results. One would have motivation to combine because “the main advantage of these devices is their total passiveness: they do not require any DC power”, (Pg. 146, 3. RFID SAW tags).
Regarding Claim 7, Merdes, Machtey, Troesken and Härmä disclose all the elements of the claimed invention as cited above in claims 1 and 3.
Conversely Merdes does not teach an RF transmitter configured to continuously broadcast an external RF signal via an external antenna remote from the passive sensor, wherein the passive sensor is configure to receive the external RF.
However Troesken et al. hereinafter Troesken discloses an RF transmitter configured to continuously broadcast an external RF signal via an external antenna remote from the passive sensor (Para [0029] – “The system is comprised of a transmission unit 3, which emits electromagnetic radiation 4” as shown in figure 1 the transmission unit is remote from the passive sensor [localization elements (2)]), wherein the passive sensor is configure to receive the external RF (Para [0029] – “Radiation 4 is captured by localisation elements 2 and 2′”, Para [0010] – “The transponder of the inventive system may be configured as a passive transponder”, Para [0028] – “The key idea of the invention is to equip a .

    PNG
    media_image5.png
    412
    450
    media_image5.png
    Greyscale

Merdes and Troesken are both analogous arts considering they are both in the field of determining the position of an interventional medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merdes to incorporate the passive sensor of Troesken to achieve the same results. One would have motivation to combine because “It is of advantage that the localisation element of the inventive system can be produced at very low cost, because RFID tags are mass products that can be adapted at low expenditure to be suitable for the inventive application.”(Para [0008]).
Regarding Claim 8, Merdes, Machtey, Troesken and Härmä disclose all the elements of the claimed invention as cited above in claims 1, 3, and 7.
Conversely Merdes does not teach wherein the passive sensor reflects the continuously broadcast external RF signal at a higher harmonic, that enables receipt of information regarding the external RF signal from the passive sensor without interrupting transmission of the external RF signal from the external antenna.
However Troesken discloses wherein the passive sensor reflects the continuously broadcast external RF signal at a higher harmonic, that enables receipt of information regarding the external RF signal from the passive sensor without interrupting transmission of the external RF signal from the external antenna (Para [0012] – “In accordance with a purposive configuration of the inventive system, the frequency of the electromagnetic radiation of the localisation signal is different to the frequency of the electromagnetic radiation emitted from the transmission unit. It is thereby possible to differentiate the localisation signal transmitted from the transponder from the electromagnetic field generated by the transmission unit based upon the frequency. This can be realized as described hereinabove by the fact that the transponder generates the localisation signal by modulating the electromagnetic radiation emitted from the transmission unit”, Para [0017] – “To increase accuracy in position determination, a higher frequency is then chosen or the frequency of the localisation signal is successively incremented”, Para [0028] – “The key idea of the invention is to equip a medical instrument, e.g. an intravascular catheter, a guidance wire or a biopsy needle with an active or passive RFID tag”, therefore a passive sensor with RF signals can be used).
Merdes and Troesken are both analogous arts considering they are both in the field of determining the position of an interventional medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merdes to incorporate the passive sensor of Troesken to achieve the same results. One would have motivation to combine because “It is of advantage that the localisation element of the inventive system can be produced at very low cost, because RFID tags are mass products that can be adapted at low expenditure to be suitable for the inventive application.”(Para [0008]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Merdes et al. NPL 2001 (“Locating a catheter transducer in a three-dimensional ultrasound imaging field”), in view of Machtey et al. (US20110112403A1), Troesken et al. (US20090281419A1), Härmä et al. NPL 2009 (“Surface Acoustic Wave RFID Tags”), and further in view of Govari (US7575550B1).
Regarding Claim 9, Merdes, Machtey, Troesken, and Härmä disclose all the elements of the claimed invention as cited above in claims 1, 3, 7, and 8.
Conversely Merdes does not teach wherein the passive sensor (i) comprises an electronic resonator circuit attached to a local antenna, and (ii) includes an ultrasound sensor having a resonate cavity that modulates and/or detunes the electronic resonator circuit.
However Govari discloses wherein the passive sensor comprises an electronic resonator circuit attached to a local antenna, and includes an ultrasound sensor having a resonate cavity that modulates and/or detunes the electronic resonator circuit (Col. 9 lines 35-38 – “Tag 140 comprises a diaphragm 144 which has a resonant frequency and a frame 142 which is coupled to a rim of diaphragm 144, so that the diaphragm is firmly mounted and able to vibrate.”, Col. 9 lines 53-60 – “The diaphragm mechanically vibrates at its resonant frequency in response to the externally applied ultrasound radiation. RF radiator 40 begins to generate an RF field at a frequency substantially higher than the resonant frequency before or at substantially the same time as the time at which generation of the ultrasound field is initiated. A portion of the RF radiation incident on tag 140 is modulated responsive to the mechanical vibration of the diaphragm”).
Merdes and Govari are both analogous arts considering they are both in the field of determining the position of an interventional medical device using ultrasound.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merdes to incorporate the resonator of Govari to achieve the same results. One would have motivation to combine because “The position of the distal end is .
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Merdes et al. NPL 2001 (“Locating a catheter transducer in a three-dimensional ultrasound imaging field”), in view of Machtey et al. (US20110112403A1), Troesken et al. (US20090281419A1), and Sharf et al. (US20040236193A1).
Regarding Claim 14, Merdes, Machtey, and Troesken disclose all the elements of the claimed invention as cited above in claims 1, 10, 11, and 13.
Conversely Merdes does not teach wherein the electrical RF signal from the active sensor is received wirelessly by the active circuit.
However Sharf discloses wherein the electrical RF signal from the active sensor is received wirelessly by the active circuit (Para [0140] – “FIG. 5 is a schematic block diagram of a transponder probe 202 in accordance with an exemplary embodiment of the invention. In an exemplary embodiment of the invention, an ultrasonic detector 500 receives an ultrasonic signal which is conveyed to an RF generator for generation and/or modulation of a signal”, Para [0141] – “The RF signal is passed to an RF antenna 504 for transmission”, Para [0101] – “In an exemplary embodiment of the invention, receiver 206 includes multiple (e.g., 1, 2, 3, 4, 5, 6 or more) axial RF antennas (e.g., coils), so that a phase and/or amplitude information can be detected and used to determine an orientation of probes 202 relative to receiver 206. Alternatively, each probe may include two or more spaced apart transponders.”, therefore the signal from the probe [sensor] antenna (504) is being transmitted to the receiver 206 which includes circuitry as disclosed in Para [0175] – “FIGS. 9A-9C show antenna and circuitry design for an RF receiver in accordance with an exemplary embodiment of the invention”, Para [0098] – “While transmitter 204 and receiver 206 are shown with wired connections this is not necessary. For example, one or both may be wireless”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merdes to incorporate the wireless retrieval of Sharf to achieve the same results. One would have motivation to combine because “ultrasonic waves are utilized for ease of calculation of distances (e.g., relatively large differences in time of arrival), while the electromagnetic waves are used for ease of detection (e.g., noise level). Optionally, the electromagnetic-waves are used for determining additional information about the transponder, for example, its orientation and/or for transmission of identification information” (Para [0007).
Regarding Claim 16, Merdes, Machtey, and Troesken disclose all the elements of the claimed invention as cited above in claims 1, 10, and 11.
Conversely Merdes does not teach wherein the active circuit comprises a receiver configured to receive the electrical RF signal from the active sensor, an amplifier configured to amplify the received RF signal, and a transmitter configured to transmit the amplified RF signal to the wireless receiver.
However Troesken discloses wherein the active circuit comprises a receiver configured to receive the electrical RF signal from the active sensor (Para [0029] – “Radiation 4 is captured by localisation elements 2 and 2′. The localisation elements 2 and 2′ each are comprised of a transponder which is excited by the captured radiation 4 so that the transponder transmits the localisation signal as a (high-frequency) electromagnetic radiation 5 and/or 5′”, therefore the localization elements are interpreted as sensors, Para [0011] – “Alternatively, with the inventive system, the transponder may be configured as an active transponder, a battery being provided to supply power to the circuit”, Para [0009] – “Once the circuit is activated, it transmits (high-frequency) electromagnetic radiation on the one hand, for example by modulating the field radiated from the transmission unit (by load modulation). Owing to the modulation, the electromagnetic radiation transmitted from the transponder lies within a side range of active or passive RFID tag of a conventional type in order to thus enable determining the spatial position and/or orientation of a medical instrument”, therefore RF signals are used).
Troesken also discloses a transmitter configured to transmit the […] RF signal to the wireless receiver (Para [0009] – “Once the circuit is activated, it transmits (high-frequency) electromagnetic radiation on the one hand, for example by modulating the field radiated from the transmission unit (by load modulation). Owing to the modulation, the electromagnetic radiation transmitted from the transponder lies within a side range of the radiation from the transmission unit. On this side range, the localisation signal is transmitted without any cable connection, i.e. wireless, to the evaluation unit for determining the position.”, Para [0023] – “The key idea of the invention is to equip a medical instrument, e.g. an intravascular catheter, a guidance wire or a biopsy needle with an active or passive RFID tag of a conventional type in order to thus enable determining the spatial position and/or orientation of a medical instrument”, therefore RF signals are used) however it is not taught that the transmitted signal is amplified.
Merdes and Troesken are both analogous arts considering they are both in the field of determining the position of an interventional medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merdes to incorporate the active circuit of Troesken to achieve the same results. One would have motivation to combine because “It is of advantage that the localisation element of the inventive system can be produced at very low cost, because RFID tags are mass products that can be adapted at low expenditure to be suitable for the inventive application.”(Para [0008]).
an amplifier configured to amplify the received RF signal, and […] transmit the amplified RF signal […].
However Sharf discloses an amplifier configured to amplify the received RF signal (Para [0148] – “Alternatively, the received signal may be amplified, the output signal is amplified and/or the generation if the signal includes amplification”), and […] transmit the amplified RF signal […] (Para [0141] – “The RF signal is passed to an RF antenna 504 for transmission”, therefore the antenna is a transmitter transmitting the RF signal to the receiver as shown below in Fig. 2).

    PNG
    media_image6.png
    460
    704
    media_image6.png
    Greyscale

Merdes and Sharf are both analogous arts considering they are both in the field of positon determination using ultrasound.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merdes to incorporate the active sensor of Sharf to achieve the same results. One would have motivation to combine because “ultrasonic waves are utilized for ease of calculation of distances (e.g., relatively large differences in time of arrival), while the electromagnetic .
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Merdes et al. NPL 2001 (“Locating a catheter transducer in a three-dimensional ultrasound imaging field”), in view of Machtey et al. (US20110112403A1), Troesken et al. (US20090281419A1), and Boctor et al. (US20140024928A1).
Regarding Claim 15, Merdes, Machtey, and Troesken disclose all the elements of the claimed invention as cited above in claims 1, 10, 11, and 13.
Conversely Merdes does not teach wherein the electrical RF signal from the active sensor is received by the active circuit via one or more wires running along the interventional medical device.
However Boctor et al. hereinafter Boctor discloses wherein the electrical RF signal from the active sensor is received by the active circuit via one or more wires running along the interventional medical device (Para [0060] – “As a result, the received post beamforming RF lines will looks like the FIG. 14”, therefore RF signals are being received, Para [0037] – “a trigger circuit 106 configured to receive detection signals from the ultrasound receiver 102”, as shown in Fig. 1 there is a wire connecting the device to the circuit, the sensor is at the distal end of the device therefore it is interpreted the wire runs along the device to connect the sensor to the circuit).

    PNG
    media_image7.png
    510
    671
    media_image7.png
    Greyscale

Merdes and Boctor are both analogous arts considering they are both in the field of positon tracking using ultrasound.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merdes to incorporate the active sensor of Boctor to achieve the same results. One would have motivation to combine because it “can provide a novel system to provide an effective interventional tool ultrasound imaging guidance solution with high accuracy and minimum system complexity” (Para [0034]).
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793